Exhibit 99.1 BB&T Capital Markets Investor Presentation March 28, 2012 1 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.All statements, other than statements of historical facts, contained in this presentation, including statements regarding our future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.
